Citation Nr: 0420867	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  02-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for residuals of 
shrapnel wounds, right buttock and lower one-third right 
thigh muscle group, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
December 2001 rating decision by the Department of Veterans 
Affairs (VA) regional office (RO) in Boise, Idaho, which, in 
pertinent part, denied the veteran's claims for ratings in 
excess of 40 percent for residuals of shell fragment wounds 
to the right buttock and thigh and in excess of 20 percent 
for hearing loss.  The veteran filed a timely Notice of 
Disagreement but, after the Statement of the Case was issued, 
the veteran's Substantive Appeal was limited to the issue of 
a rating in excess of 40 percent for his residuals of shell 
fragment wounds to the right buttock and thigh.  The 
veteran's representative confirmed in correspondence received 
in August 2002 that the veteran did not want to pursue his 
appeal for a rating in excess of 20 percent for hearing loss.  
Accordingly, the claim for an increased rating for hearing 
loss is not currently before the Board on appeal.  See 
38 C.F.R. §§ 20.204, 20.302 (2003).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran sustained shrapnel wounds of the right 
buttock and lower one-third of the right thigh, with Muscle 
Groups XVII and XIII involvement; the injuries necessitated a 
prolonged hospitalization and resulted in several retained 
metallic fragments, subjective symptoms of decreased 
strength, endurance, and coordinated movements in comparison 
to the left side; and objectively in mild decrease in muscle 
mass and atrophy in the lower one-third of the right thigh.

3.  The veteran's residuals of shrapnel wounds of the right 
buttock and lower one-third of the right thigh are not 
manifested by a wide damage to the muscle groups, or 
adhesions to pelvic bones, sacrum or vertebrae; atrophy of 
the gluteus muscles,  adaptive contraction of an opposing 
muscle group, atrophy of muscle groups not in the tract of 
the missile, induration or atrophy of an entire muscle 
following simple piercing by a projectile, loss of deep 
fascia, soft flabby muscles in the wound area, or abnormal 
swelling and hardening of muscles in contraction. 

4.  The two injured muscle Groups (XVII and XIII) are in the 
same anatomical region and no more than moderately severe 
muscle injury is shown to either muscle group; however, as 
these muscle groups affect, at least in part, two different 
joints (hip and knee), the evaluation for Muscle Group XVII, 
the most severely injured muscle group, is increased by one 
level to severe.


CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for residuals 
of shrapnel wounds of the right buttock and lower one-third 
of the right thigh, with Muscle Groups XVII and XIII 
involvement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.6, 4.55, 4.56, 4.73, 
Diagnostic Codes 5313 and 5317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2003).  

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 2001 rating decision on appeal 
and the July 2002 Statement of the Case (SOC) adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  The Board observes that the 
October 2001 VCAA notice letter informed the veteran that VA 
would assist him in obtaining government or private medical 
or employment records, provided that he sufficiently 
identified the records sought and submitted releases as 
necessary.  The Board finds that the letter along with the 
SOC show that the appellant was notified of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, VCAA notice was provided to the veteran before 
the RO decision that is the subject of this appeal.  The 
initial AOJ decision regarding the veteran's claim was dated 
in December 2001, approximately 45 days after the VCAA 
notice.  

The Board notes that, in order to comply with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the October 2001 VCAA notice letter, the RO advised the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you."  In an 
October 2002 letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records.  Under 
certain circumstances, VA has a duty to provide an 
examination and/or seek a medical opinion 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In the instant case, the veteran was afforded 
a VA examination in November 2001, and the Board finds that 
that evaluation, along with the other relevant medical 
evidence of record, is adequate for rating purposes.  There 
is no further duty to provide an examination or medical 
opinion.  Id. 

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background

Service medical records show in July 1944, the veteran was 
wounded in action by mortar fire.  He sustained multiple 
shell fragment wounds to the right hip, thigh, and lower leg.  
The veteran complained of pain in all wounded areas.  
Description of the wounds was as follows: puncture wound in 
right hip and lower right thigh (dorsal aspect) and several 
small puncture wounds in the posterior lateral aspect of the 
right leg.  A small fragment was palpable deep in the middle-
third right leg and it was quite tender.  (Service connection 
and a separate 20 percent rating is in effect for residuals 
of a shell fragment wound of the right calf; that disability 
is not at issue.)  X-rays were interpreted to show a metal 
particle 2 x 10 mm (millimeters) in the soft tissues 
posterior to the ileum just above the acetabulum, small metal 
particle in the posterior portion of the thigh about 15 cm 
(centimeters) from the knee, and two small metal  particles 
in the soft tissues on the medial and posterior aspect of the 
leg about  14 cm below the knee.  Wounds were cleaned and 
dressed.
 
During a VA compensation and pension physical examination (VA 
C&P examination) in April 1948, the examiner noted that 
muscle tone was excellent and there was no limitation of 
motion of any of the joints.  The veteran's scars were 
determined to be entrance wounds, which were not tender, 
adherent, or depressed.

Report of a VA compensation and pension physical examination 
(C&P examination) in October 1958 shows the veteran 
complained of a constant dull ache in the right lower 
extremity along the sciatic nerve.  He did not endorse any 
foot drop or disturbance in gait or propulsion.  The 
examination revealed no loss of muscle tissue; muscle tone 
was good bilaterally in the buttocks.  There was deep 
tenderness over the sciatic notch.  There was no limitation 
of motion in either hip.  The veteran walked without a limp.  
The diagnosis was residuals of shrapnel wounds right thigh 
with retained metallic foreign bodies and mild sciatic 
involvement.

Report of a VA C&P examination in June 1983 indicates the 
veteran complained of increasing pain in the right hip joint 
with radiating pain along the sciatic nerve since 1981.  He 
endorsed occasional foot drop and he reported that in the 
last five years, he continues to rotate more outward to 
relieve pain in his hip and leg as he walks.  The veteran 
reported only the wound in his right lower thigh was debrided 
and shrapnel removed.  He was hospitalized for 2 1/2 months, 
then returned to duty.  On examination the veteran had normal 
range of motion in the hip and knee, but he complained of 
pain when the hip was hyper-flexed or crossed over to the 
left side.  He stated most of the motions of the leg during 
the examination were painful.  There were no anesthetic areas 
in the leg.  There was no obvious muscle atrophy when 
compared with the left side.  The veteran tended to walk with 
his right foot somewhat everted.

VA outpatient records dated from February 1981 to October 
2001 show no recent (January 2000 to October 2001) complaints 
pertaining to the right thigh, leg, and buttock.  The veteran 
did undergo an examination following cardiovascular 
complaints, which showed strength in the lower extremities as 
5/5 bilaterally (denotes active movement against full 
resistance without evident fatigue, i.e. normal muscle 
strength).  Deep tendon reflexes in the right knee were +1 
(denotes low normal or somewhat diminished as opposed to +2 
(average normal))on the left.

The veteran underwent a VA C&P examination in November 2001.  
The examiner reviewed the claims file.  The veteran reported 
a history of worsening symptoms in his right buttock and leg.  
He denied numbness and tingling.  He complained of slight 
weakness.  He stated that shrapnel was removed from his right 
lower thigh, but it remained in his right parietal region and 
buttock.  The veteran had no residual complaints secondary to 
the remaining shrapnel except for his right buttock.  He 
indicated the other wounds and injuries are occasionally 
tender if he rubs them, but otherwise are not painful.  The 
veteran further stated that he can walk 1/2-block before having 
to stop secondary to pain in his right leg.  He noted that 
his exercise tolerance has decreased over the years and he 
now has a burning into his leg with exercise.  He denied any 
flare-ups of symptoms.  He asserted that things have remained 
fairly constant except for decrease in ability to exercise.  
He uses a cane to ambulate.

Physical examination revealed a dime-sized scar on the right 
parietal region with a firm tender subcutaneous body.  The 
skin was intact and there was no erythema, drainage, tissue 
loss, or deformity.  The veteran walked with a limp favoring 
his right side.  Musculoskeletal examination revealed a mild 
decrease in muscle mass of the right buttock and right thigh.  
Comparison of the right and left thigh showed circumference 
to be 50.5 cm on the right and 51.5 cm on the left.  The 
examiner did note atrophy in the right thigh.  Examination of 
the scar of the right outer upper buttock revealed a coin-
sized scar that was very minimally depressed with no 
erythema, tenderness, or drainage.  There was no tissue loss.  
There was a similar lesion to the lower ? of the lateral 
right thigh, which was nontender, without erythema, break in 
the skin, or tissue loss.  There was a similar lesion in the 
mid portion of the right gastrocs.  There was neither muscle 
wasting nor drainage in the mid portion of the right gastrocs 
and the skin was intact.  A subcutaneous foreign body was 
felt under the scar about 5 mm in size.  

Range of motion studies demonstrated the following:  flexion 
of the hip- zero to 110 degrees bilaterally; extension of the 
hip- minus zero degrees bilaterally; full external rotation 
and internal rotation of both hips- zero to 40 degrees and 
zero to 45 degrees, respectively; and full extension and 
flexion of the knees- zero to 140 degrees and zero degrees, 
respectively.  The pertinent assessment was shrapnel wound to 
the right thigh and shrapnel wound to right buttock with 
associated leg pain and functional disability as per history 
of inability to walk farther than one block.  The examiner 
opined that the pain and functional disability was more 
likely than not associated with his shrapnel injury to the 
right buttock.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  (2003).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).

Objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  Objective findings of a 
severe disability include through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. § 4.56 (2003).

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.

The veteran's service connected residuals of shrapnel wounds, 
right buttock and lower one-third right thigh muscle group 
are currently evaluated under 38 C.F.R. § 4.73, Diagnostic 
Code 5313 (Group XIII) and Diagnostic Code 5317 (Group XVII) 
as 40 percent disabling.  

Group XIII includes the following functions: extension of the 
hip and flexion of the knee, outward and inward rotation of 
the flexed knee, acting with rectus femoris and sartorius 
(Group XIV, 1, 2) synchronizing simultaneous flexion of the 
hip and knee and extension of the hip and knee by belt-over-
pulley action at the knee joint.  Group XIII is comprised of 
the biceps femoris, semimembranosus, and semitendinosus.  
Evaluations of Group XIII  are as follows:  slight disability 
is noncompensable; moderate disability is evaluated as 10 
percent disabling; moderately severe disability is evaluated 
at 30 percent; and, a severe disability warrants a 40 percent 
disability evaluation.

Group XVII includes the following functions: extension of the 
hip, abduction of the thigh, elevation of the opposite side 
of the pelvis (2,3), tension of the fascia lata and 
iliotibial (Maissiat's band), and acting with XIV (6) in 
postural support of the body steadying the pelvis upon the 
head of the femur and condyles of the femur on tibia (1).  
Group XVII is comprised of the gluteus maximus, gluteus 
medius, and gluteus minimus.  Evaluations of Group XVII  are 
as follows:  slight disability is noncompensable; moderate 
disability is evaluated as 20 percent disabling; moderately 
severe disability is evaluated at 40 percent; and a severe 
disability warrants a 50 percent disability evaluation.

Analysis

The service medical records and reports of post-service 
examinations show that the veteran sustained shrapnel wounds 
of the right buttock and lower one-third of the right thigh, 
with Muscle Groups XVII and XIII involvement, while on active 
duty.  The injuries necessitated a prolonged hospitalization 
and resulted in multiple retained metallic fragments, to 
include just posterior to the right ilium just above the 
acetabulum, and in the posterior portion of the thigh about 
15 cm. from the knee.  Clinical evaluations in recent years 
have shown decreased strength, endurance, and coordinated 
movements of the right hip and thigh when compared to the 
left side.  In addition, there is objective evidence of a 
mild decrease in muscle mass and atrophy in the lower one-
third of the right thigh.  

The Board further notes that, although no objective tests 
were reported on the November 2001 C&P examination report, 
the examiner did conclude that the veteran's leg pain and 
functional disability, as per his history of being unable to 
walk farther than 1/2-block, is more likely than not associated 
with his shrapnel injury to the buttock.  Review of past 
examinations also shows a progressive worsening of impairment 
over the years.  Notably, when the veteran underwent 
examination in the 1950's, he had no disturbance in gait or 
propulsion and he was able to walk without a limp or without 
the assistance of a cane.  When examined in 1983, alteration 
in gait was manifested by the right foot being somewhat 
everted.  The veteran reported at that time, he did this to 
alleviate pain in his right leg.  By November 2001, the 
veteran walked with a limp and used the aid of a cane.  

While such characteristics are indicative of significant 
disability, the veteran's current 40 percent rating 
contemplates such impairment.  (The Board also again notes 
that, aside from the current 40 percent rating that is at 
issue on this appeal,  the veteran is also in receipt of a 
separate 20 percent rating for residuals of a shell fragment 
wound of the right calf.)  The veteran's shrapnel wounds of 
the right buttock and lower one-third of the right thigh did 
not result in  findings consistent with severe muscle injury, 
such as wide damage to the muscle groups, or adhesions to 
pelvic bones, sacrum or vertebrae, atrophy of the gluteus 
muscles, adaptive contraction of an opposing muscle group, 
atrophy of muscle groups not in the tract of the missile, 
induration or atrophy of an entire muscle following simple 
piercing by a projectile, loss of deep fascia, soft flabby 
muscles in the wound area, or abnormal swelling and hardening 
of muscles in contraction.  38 C.F.R. § 4.56.  The two 
injured muscle Groups (XVII and XIII) are in the same 
anatomical region and no more than moderately severe muscle 
injury is shown to either muscle group.  

Separate evaluations under Diagnostic Codes 5313 and 5317 was 
considered.  The Court has acknowledged that when a veteran 
has separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  However, separate 
evaluations would result in pyramiding in this case because 
the muscle groups at issue share the same function: motion of 
the hip.  Separate ratings under such circumstances would be 
contrary to the provisions of 38 C.F.R. § 4.14 and are also 
precluded by 38 C.F.R. § 4.55.  There is also no indication 
of a tender or painful scar.  

Notwithstanding the foregoing, the Board finds that Muscle 
Groups XVII and XIII affect, at least in part, two different 
joints, the hip and knee.  While the injuries in question 
appear to primarily affect the right hip and proximal thigh, 
and clinical evaluations of the right knee have not shown 
appreciable impairment, the veteran did sustain an injury in 
the distal thigh, as evidenced by the retained metallic 
fragment near the knee, and service connection is in effect 
for injury to Muscle Group XIII as well as XVII.  Muscle 
injuries in the same anatomical region will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55.  
Thus, the Board finds that, under that regulation, elevation 
of the evaluation for Muscle Group XVII, the most severely 
injured muscle group, by one level from moderately severe to 
severe, is warranted, which supports an increased rating to 
50 percent under 38 C.F.R. § 4.73, Diagnostic Code 5317.

The Board finds that a 50 percent rating is the maximum 
evaluation allowed under the applicable rating criteria for 
residuals of shrapnel wounds pf the right buttock and lower 
one-third of the right thigh, with Muscle Group XVII and XIII 
involvement.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.55, 4.56, 
4.73, Diagnostic Codes 5313 and 5317 (2003).

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected residuals of shrapnel wounds pf the right 
buttock and lower one-third of the right thigh, with Muscle 
Group XVII and XIII involvement.  The governing norm in such 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  The Board further notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization for residuals of shrapnel wounds pf the right 
buttock and lower one-third of the right thigh, with Muscle 
Group XVII and XIII involvement.  There is also no evidence 
of marked interference with employment.  The Board finds that 
a 50 percent rating contemplates significant industrial 
impairment and that such a rating adequately compensates for 
the disability picture that has been presented.  In the 
absence of such factors as frequent periods of 
hospitalization or employment records or other evidence 
showing marked interference with employment, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).











ORDER

A 50 percent rating for residuals of shrapnel wounds pf the 
right buttock and lower one-third of the right thigh, with 
Muscle Group XVII and XIII involvement, is granted, subject 
to the rules and regulations governing the payment of VA 
monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



